DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-16 and Species A (Figs. 1-4 and 7) in the reply filed on 12/30/2020 is acknowledged.  The traversal is on the ground(s) that:
The office has not provided reasons why the species are patentably distinct in accordance to MPEP 803.
Applicant further argued that the restriction is improper because there is no search burden in accordance to MPEP 803.
Applicant finally argued that the features have unity of invention as per PCT Rule 13.1.
This is not found persuasive because:
  In response to point one and two this is not found persuasive because the species election/restriction is not under US practice. Under unity of invention the shared technical feature of the species/groups (Claim 1 as outlined in the restriction) in known in the art (as taught by Van Den Berg below). It is noted that section 803 of the MPEP defines US restriction practice, which is not applicable to the instant restriction. The office points to chapter 1800 of the MPEP specifically 1850, PCT Rule 13. 
“Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be 
In response to applicant’s argument that the groups do share a technical feature, the office has already acknowledged this in the restriction requirement. Per above the restriction has been made a posteriori. As clearly shown below the shared technical feature between the groups (claim 1) does not make a contribution over the art (the claim has been examined in light of the description, taken as a whole and still does not contribute over the art).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 11, 15, 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups or species, there being no allowable generic or linking claim. 
Claim 3 is further withdrawn from consideration because a milk air separator on the trolley is not in the elected figs.
Claim 11 is further withdrawn from consideration because the lowered floor 200 is not in the elected embodiment (found in unelected fig. 8).
Claim 15 is further withdrawn from consideration because no second autonomous trolley is found in the elected embodiment.

Claim Objections
Claims 1-2, 4-10, 16 are objected to because of the following informalities:  
All instance of “which” should be replaced with the subject matter which they refer to for clarity. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 4 recites “a connection”. It is unclear from the specification and drawings what the connection is. It appears the two portions are merely connected by the floor?
Claims 13-14 are rejected based on their dependency on 12.
Claim 16, lines 4-7 recite, “such that the system comprises at least one milking station for every 20 milking animals, preferably at least one milking station for every 15 milking animals, even more preferably at least one milking station for every 10 milking animals.” It is unclear how this limitation can be determined as the animals are not claimed and a system can be used for however many animals a user has. Further the limitation “preferably” is unclear as to whether it narrows the claim or not. Are the limitations following preferably required?
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means of a connection” in claim 1 is being interpreted as the floor.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 means of a milk discharge system in claim 1 since it recites the structure of the flexible milk line
means of an electrical connection in claim 5 since it recites the structure of a power line
means of a water supply system in claim 6 since it recites the structure of a water line
means of a compressed air system in claim 7 since it recites the structure of a compressed air line
means of a flexible connecting string in claim 9 since it recites the structure of the milk line and/or a vacuum line and/or a power supply line and/or a water line and/or a compressed air line and/or a data line
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg (US 2011/0114024).
For claim 1, Van Den Berg teaches a system for milking a group of milking animals (abstract and figs.), wherein the system comprises: 
an accommodation space (space in fig. 5 where the lower cow is coming from) for the milking animals (cow figs. 1-5), 
a milk storage tank (27), 

the system further comprises: a plurality of milking stations (see fig. 5, stations where the cows are) each arranged at a fixed position and next to each other (fig. 5, each station is on a fixed position on the carrousel, the station is fixed relative to the carrousel), wherein the milking stations each comprise an entry opening (as see in fig. 5) for entry of a milking animal from the accommodation space to said milking station (animals entering as see in fig. 5,  para 0094);
an animal-free space (space on the carrousel behind the cows, fig. 5, is a space free of animals) which is closed for the milking animals (fig. 5) in the accommodation space (fig. 5, part of the accommodation space when the animal enters and exits) and extends adjacent to the milking stations (fig. 5), wherein the animal-free space  is connected to each milking station  by means of a connection through which the trolley can travel (connected via the floor of the carrousel, the trolley can travel on a floor), and 
and the flexible milk line is configured such that the trolley can travel from the animal-free space into each of the milking stations while the milk line remains connected to the trolley (figs. 6-7, the trolley has wheels and can travel into the spaces as it can travel on a floor, further the milk line is attached to the trolley as per figs. 6-7).
Van Den Berg is silent about the milk storage tank is placed at a fixed position outside the accommodation space.

For claim 4, Van Den Berg further teaches wherein the milking system comprises a vacuum source (para 0108-0109 vacuum source described but not shown) wherein the vacuum source  is connected via a vacuum system to the milking cups for applying a vacuum to the milking cups (para 0108-0109), and wherein the vacuum system comprises a flexible vacuum line (25a, 25b para 0109, line through which the vacuum source connects, thus can be considered a vacuum line) which is connected to the trolley (fig. 8A, figs. 6-7) and is configured such that the trolley can travel from the animal-free space into each of the milking stations while the vacuum line remains connected to the trolley (figs. 6-7, the trolley has wheels and can travel into the spaces as it can travel on a floor, further the milk line is attached to the trolley as per figs. 6-7).
Van Den Berg is silent about the vacuum source being arranged in the animal free space, however it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the vacuum source in the animal free space such that animals could not move, alter, or damage the vacuum source. Such an arrangement is common sense. Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 5, Van Den Berg is silent about wherein the milking system comprises an electric power supply source which is arranged in the animal-free space, and wherein the trolley is connected to the power supply source by means of an electrical connection, wherein the electrical connection comprises a power supply line which is connected at one end to the trolley and is configured such that the trolley can travel from the animal-free space into each of the milking stations while the power supply line remains connected to the trolley.

Further it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the power source in the animal free space such that animals could not move, alter, or damage the power source. Such an arrangement is common sense. Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 8, Van Den Berg further teaches wherein the milking system comprises a control system (central control unit, para 0098-0099), and wherein the trolley is connected to the control system (para 0098-0099) 
Van Den Berg is silent about connecting the trolley to the control system by means of a hard-wired data connection comprising a flexible data line which is connected to the trolley and is configured such that the trolley can travel from the animal-free space into each of the milking stations while the data line remains connected to the trolley.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute wireless control of Van Den Berg with a hard wired line, in order to effectively control the trolley, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

For claim 9, Van Den Berg further teaches wherein the milking system is provided with a coupling device (26 that couples 27 to the teat cups as seen in fig. 8B), and wherein the trolley is connected to the coupling device by means of a flexible connecting string (figs. 8A-8b connected to 26 at least via 24a-24d which are flexible strings) which is configured such that the trolley can travel from the animal-free space into each of the milking stations while the connecting string remains connected to the trolley  (figs. 6-7, the trolley has wheels and can travel into the spaces as it can travel on a floor, further the milk line is attached to the trolley as per figs. 6-7) and wherein the connecting string (24a-24d) comprises the milk line (the milk like is the string) and/or a vacuum line and/or a power supply line  and/or a water line and/or a compressed air line and/or a data line.
Van Den Berg is silent about the coupling device is arranged at a fixed position in the animal-free space, however it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the coupling device in the animal free space such that animals could not move, alter, or damage the coupling device. Such an arrangement is common sense. Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 10, Van Den Berg further teaches wherein the coupling device (26) comprises a first connector device (where 24 attaches to 26) and wherein the flexible connecting string (24a-24d), at an end remote from the trolley is provided with a second connector device (where 24a-d attach to the teat cup), which can be releasably coupled to the first connector device for connecting the milk line (can 
For claim 16, Van Den Berg further teaches  wherein the accommodation space  is configured to keep a predefined number of milking animals (fig. 5, some number of animals are in the accommodation space), and wherein the number of milking stations is adapted to the predefined number of milking animals (fig. 5 only a certain number of milking stations) such that the system comprises at least one milking station for every 20 milking animals, preferably at least one milking station for every 15 milking animals, even more preferably at least one milking station for every 10 milking animals (the system can have as many animals as desired).


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Hanskamp (US 2011/0239943).
For claim 2, Van Den Berg further discloses wherein the milk discharge system is provided with a plurality of flexible milk lines (24a-24d), which are each connected at one end to the trolley (figs. 6-8) and are each in fluid connection with one of the milking cups (figs. 6-8) and 
wherein the flexible milk lines are each configured such that the trolley can travel from the animal-free space into each of the milking stations while the milk lines each remain connected to the trolley (figs. 6-7, the trolley has wheels and can travel into the spaces as it can travel on a floor, further the milk line is attached to the trolley as per figs. 6-7).
Van Den Berg is silent about a milk/air separator which is arranged in the animal- free space, and wherein each milking cup of the trolley is connected respectively via one of the flexible milk lines to the milk/air separator.
Hanskamp teaches a system for milking a group of milking animals (abstract and figs.) including a plurality of teat cups (49) and a milk/air separator (51, para 0114) which is arranged in the animal- free 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a milk air separator as taught by Hanskamp into the milking system of Van Den Berg, in order to separate the air from the milk and achieve a higher quality milk product from the market.
For claim 7, Van Den Berg is silent about wherein the milking system comprises a compressed air source which is arranged in the animal-free space, and wherein the trolley is connected to the compressed air source by means of a compressed air system comprising a flexible compressed air line, which is connected to the trolley and is configured such that the trolley can travel from the animal-free space into each of the milking stations while the compressed air line remains connected to the trolley.
Hanskamp teaches a system for milking a group of milking animals (abstract and figs.) including a plurality of teat cups (7) and a compressed air source (2) which is arranged in the animal-free space (fig. 1), and wherein the teat cups are connected to the compressed air source by means of a compressed air system comprising a flexible compressed air line (fig. 1, line which connects 7 to 2, para 0071) which is connected to the teat cups (fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include compressed air source as taught by Hanskamp into the milking system of Van Den Berg, in order to compress the wall of the teat cup and secure it to the cow teat (para 0052 of Hanskamp).
The combination of Van Den Berg and Hanskamp results in the trolley is connected to the compressed air source by means of a compressed air system (trolley of Van Den Berg and teat cups thereof connected to air source as taught by Hanskamp) and configured such that the trolley can travel from the animal-free space into each of the milking stations while the compressed air line remains connected to the trolley (figs. 6-7 of Van Den Berg, the trolley has wheels and can travel into the spaces .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Van der Lely et al. (US 5769025, hereafter referred to as Van der Lely).
For claim 6, Van Den Berg is silent about wherein the milking system comprises a water connection which is arranged in the animal-free space, and wherein the trolley is connected to the water connection by means of a water supply system comprising a flexible water line, which is connected at one end to the trolley and is configured such that the trolley can travel from the animal-free space into each of the milking stations while the water line remains connected to the trolley.
Van der Lely teaches a system for milking a group of milking animals (abstract and figs.) including a plurality of teat cups (10) and a water connection (50) which is arranged in the animal-free space (fig. 3), and wherein the trolley is connected to the water connection by means of a water supply system comprising a flexible water line (39, 40), which is connected at one end to the teat cups (fig. 3, Col. 6, lines 30-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include water connection as taught by Van der Lely into the milking system of Van Den Berg, in order to allow for cleaning the implements and the animal (Col. 6, lines 20-65 of Van der Lely).
The combination results in configured such that the trolley can travel from the animal-free space into each of the milking stations while the water line remains connected to the trolley (figs. 6-7 of Van Den Berg, the trolley has wheels and can travel into the spaces as it can travel on a floor, further the milk line is attached to the trolley as per figs. 6-7, the water line would be attached in the same manner).
Allowable Subject Matter


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record shows milking systems with animal free spaces and lines attaching to the milking device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642